Citation Nr: 1700648	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-19 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his July 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board in connection with his claim.  However, in November 2013, he withdrew this request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

On January 12, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to service connection for a right foot disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  "[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).

In the present case, in a written statement dated January 11, 2015 and received the following day, the Veteran indicated that he no longer wished to continue his appeal from the denial of the claim for service connection for a right foot disability.  Moreover, on prior occasions, the Veteran had indicated the same, often times stating that he had no problems with his foot.  See Veteran's March 2014 Correspondence; November 2014 VA Email Correspondence; December 2014 VA Foot Conditions Examination.  Although the Veteran submitted a written statement electing to not withdraw his appeal in December 2014, shortly thereafter, in another December 2014 statement and the January 2015 statement (mentioned above), the Veteran continued to indicate that he no longer wished to continue his appeal regarding the right foot disability claim and that such statement was made only to preserve and move forward with his claim for service connection for a right knee disability.  The Board notes that the claim for service connection for a right knee disability was adjudicated by the RO in a March 2016 rating decision, and a notice of disagreement has not yet been filed.  Consequently, while this issue is not before the Board, the adjudication of this claim has addressed the concern that the Veteran expressed during the pendency of the claim on appeal herein, warranting the conclusion that he wants to withdraw his appeal from the denial of the claim for service connection for a right foot disability.

Therefore, the Veteran has withdrawn his appeal as to the claim of service connection for a right foot disability.  In this regard, and in consideration of the aforementioned series of communications, the Board finds that the Veteran's January 2015 withdrawal was explicit, unambiguous, and done with a full understanding of the consequences of such action.  See Delisio, supra.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

ORDER

The appeal regarding service connection for a right foot disability is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


